Citation Nr: 1619019	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-05 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Orlando Regional Medical Center, on July 18, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to August 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 administrative decision issued by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida, which, in pertinent part, denied reimbursement of non-VA hospital care costs resulting from treatment on July 18, 2012. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board remanded the Veteran's appeal in April 2015 so that the AOJ could schedule the Veteran for a hearing before a Veterans Law Judge at the local regional office.  As pointed out by the Veteran's representative in a March 11, 2016 Post-Remand Brief, no attempts were made to comply with the Board's remand instruction.  The Veteran's representative has specifically argued that this case must be returned to the AOJ so that the Veteran may be afforded a hearing, and to ensure compliance with the Board's remand instructions.  See the March 11, 2016 Post-Remand Brief, at 2; see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board agrees.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




